United States Court of Appeals
                        For the First Circuit



Nos. 12-1289, 12-1290

                    UNITED STATES OF AMERICA,

                               Appellee,

                                  v.

        JUAN BRAVO FERNANDEZ; HECTOR MARTÍNEZ MALDONADO,

                        Defendants, Appellants.


                             ERRATA SHEET

     The opinion of this Court issued on June 26, 2013 is amended
as follows:

          On page 8, footnote 4, line 8:    replace "November 2013"
with "November 2012"